Citation Nr: 1136761	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  07-29 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a November 2008 decision the Board denied entitlement to service connection for PTSD.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2011 the Court issued a memorandum decision vacating the Board's denial of the Veteran's PTSD claim and remanding the matter for further proceedings.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he suffers from PTSD as a result of various incidents which happened while he was in-service.  In his February 2006 notice of disagreement he stated that he came under enemy attack many times while driving in convoys as a truck driver in the 597th Transportation Company.  He further stated his base came under attack in Qui Nhon, and cited to a previous Board decision which noted January and March 1969 attacks at Qui Nhon.  An April 2005 private treatment record also stated the Veteran reported he saw many injured people while stationed in Vietnam. 

The Board observes that the regulations regarding service connection for PTSD were recently amended to provide that if a stressor claimed by a Veteran is related to the Veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  For purposes of this section, "fear of hostile military or terrorist activity" means that the veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3) (2010).  The RO should apply this new regulation to the instant claim. 

The Veteran should be afforded a new VA examination so that the examiner can give an opinion as to whether the Veteran suffers from PTSD as a result of an in-service stressor.  

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran notice on substantiating his claim and inform him what types of evidence can be used to support his claim of entitlement to service connection for PTSD.

2.	After completing the first directive, and allowing a reasonable amount of time to pass, schedule the Veteran for a VA psychiatric examination to determine if the Veteran has PTSD due to a claimed stressor, if any, or due to fear of hostile military or terrorist activity.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any necessary testing should be accomplished.  The examiner should utilize the DSM-IV in arriving at any diagnoses and should explain whether and how each of the diagnostic criteria is or is not satisfied.  After reviewing the record and examining the Veteran, in addition to the other information provided in the examination report, the examiner should specifically state whether or not the Veteran has PTSD and whether the claimed stressor is related to the Veteran's fear of hostile military or terrorist activity.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should provide a complete rationale for any opinion provided.  If the examiner concludes that an opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why.

3.	After completing the above, and any other development deemed necessary, the Agency of Original Jurisdiction (AOJ) should readjudicate the claim.  If the benefits sought on appeal are not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  The RO should, in the SSOC, cite to and apply the latest version of 38 C.F.R. § 3.304(f) (amended effective July 13, 2010).  See Stressor Determinations for Posttraumatic Stress Disorder, supra.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

